TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00256-CV




                                   In re Guadalupe Padilla




                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              Relator Guadalupe Padilla filed a pro se petition for writ of mandamus asking this

Court to compel the district court to act on his motion for forensic DNA testing and his motion

for appointment of counsel. See Tex. Code Crim. Proc. art. 64.01(a-1), (c). After Padilla filed

his petition, the district court ruled on both of his motions. Accordingly, we dismiss Padilla’s

petition for writ of mandamus as moot. See In re Luna, 317 S.W.3d 484, 484 (Tex. App.—

Amarillo 2010, orig. proceeding) (dismissing mandamus petition as moot after trial court issued

ruling on pending motion); see also Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: May 3, 2019